UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6474



SHADRECK ABDUL BASHSHAR KITAYATUTHELEZI, a/k/a
Norman Hayes,

                                              Plaintiff - Appellant,

          versus


WILLIAM MARTIN, Lieutenant; ROBERT T. PORSCHE,
Sergeant; KENNETH MANIGO, Sergeant; KEVIN
TAYLOR, Officer; EDWARD SHROPSHIRE, Officer;
BLOCKER, Correctional Officer; HENRY BRUNSON,
Officer; SANDY STANLEY, Nurse; JANE DOE,
Nurse,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. C. Weston Houck, Chief District Judge.
(CA-98-953-4-12BC)


Submitted:   June 17, 1999                 Decided:   June 23, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shadreck Abdul Bashshar Kitayatuthelezi, Appellant Pro Se. Andrew
Frederick Lindemann, DAVIDSON, MORRISON & LINDEMANN, P.A., Colum-
bia, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Shadreck Abdul Bashshar Kitayatuthelezi appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

1998) complaint.   We have reviewed the record and the district

court’s opinion and find no reversible error.   Accordingly, we af-

firm on the reasoning of the district court. See Kitayatuthelezi v.

Martin, No. CA-98-953-4-12BC (Mar. l8, 1999).     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2